Citation Nr: 1715253	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a lung disorder, to include right lung with granulomatous disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from September 1963 to April 1983, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington, which denied service connection for the Veteran's claims.  The case has been transferred to Roanoke, Virginia.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at the Central Office in Washington, D.C.  A transcript of the proceeding is associated with the claims file.  In May 2016, the Veteran submitted a written waiver of the RO's initial consideration of additional evidence.

In a June 2016 decision, the Board granted service connection for the Veteran's gastrointestinal disability.  The Board remanded the claims for service connection for hearing loss, allergic rhinitis, sinusitis, and lung disorder. The claims for service connection for hearing loss, sinusitis, and a lung disorder have been returned to the Board for appellate consideration.

While on remand, service connection for allergic rhinitis was granted and a noncompensable rating was assigned in an October 2016 rating decision.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal with regard to that issue, it is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran does not have any sinus symptoms that are separable from allergic rhinitis and attributable to sinusitis.

2.  The Veteran has not been diagnosed with a lung disorder, and the evidence of record does not show that he has any respiratory disorder that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The criteria for service connection for a lung disorder, to include right lung with granulomatous disease, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a July 2008 VCAA notice letter the Veteran was duly informed of the evidence needed to establish service connection.  The issues were last readjudicated in an October 2016 Supplemental Statement of the Case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Veteran's STRs, personnel records, private and VA treatment records, and lay statements of the Veteran and others have been obtained and associated with the claims file.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

This case was previously remanded in June 2016.  The Board finds that all remand instructions pertinent to the claims on appeal have been adequately completed. Pursuant to the June 2016 remand, VA examinations are associated with the claims file.  For the reasons indicated below, the Board finds that the VA examinations are adequate to decide the claims, and therefore that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Sinusitis

The Veteran contends that service connection is warranted for sinusitis.  The Board remanded the issues of service connection for sinusitis and rhinitis, inter alia, in June 2016 for VA examinations to determine the nature and etiology of his reported congestive sinus issues.  Following a September 2016 VA examination, the AOJ granted service connection for allergic rhinitis.  Symptoms associated with rhinitis and sinusitis overlap due to their general nasal cavity location.  See Gibbons v. Shinseki, No. 10-2091 2011 U.S. App. Vet. Claims LEXIS 2500, nn. 2 & 4 (Vet. App. Nov. 17, 2011) (mem. dec.) (citing Dorland's Medical Dictionary (32d ed. 2012), defining sinusitis as "inflammation of a sinus, usually a paranasal sinus; it may be prurulent or nonprurulent, acute or chronic," at 1722, and rhinitis as "inflammation of the mucous membrane of the nose, marked by dryness, followed by increased mucous secretion from the membrane, impeded respiration through the nose, and pain," at 1639.  Thus, to establish a current disability in this case, the evidence must show separate and distinct symptoms from service-connected rhinitis that are independently attributable to a separate sinus disorder.  38 C.F.R. § 4.14; see also Mittleider v. West, 11 Vet. App. 181 (1998).

STRs note the Veteran was treated for sinus congestion in November 1974.  The records further reflect a diagnosis of sinusitis in July 1975.  There are two post service medical treatment records, one in October 1995 and one in October 2000, noting a diagnosis of both allergic rhinitis and sinusitis.  There is no medical evidence since October 2000 indicating a diagnosis of sinusitis.  The September 2016 examiner conducted a physical examination and found that there was no current sinusitis or residuals thereof.

The Board considers the September 2016 VA examination report to weigh heavily against a finding of current sinusitis.  The examiner, a medical doctor (MD), rendered two diagnoses.  First, "Allergic rhinitis."  Second, "Sinusitis, resolved.  No residual."  In his opinion, the examiner wrote that the Veteran does not have any sinusitis now or residual and noted that the veteran takes medication for his allergies.  He wrote, "Veteran denies any sinusitis in past or present.  If at all it got resolved without any residual."  As the examiner's conclusion was based on his examination findings, his conclusion is entitled to significant probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (examination is adequate where it was based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation); Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence).  The examiner also explained the reasons for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board also finds his determination regarding absence of current sinus disability to be consistent with the additional medical evidence.  All the available medical records indicate that the appropriate clinical assessment is rhinitis as opposed to sinusitis.  For example, a letter prepared by the Veteran's treating provider, Dr. W.L., in May 2009 which stated the Veteran had been under his care for 4 years.  Dr. W.L. identified the chronic diseases the Veteran was being treated for under his care.  One he stated was gastroesophageal reflux disease, for which, as previously discussed, service connection has been granted.  The second chronic disease, and only other condition identified by Dr. W.L., was allergic rhinitis.  Furthermore, the previously mentioned treatment in October 1995 noting a diagnosis of "allergic rhinitis sinusitis" describes the reported symptoms as runny nose, sneezing, and coughing.  The treatment plan outlined by that provider was to prescribe and counsel on the use of allergy medication.

The Board has considered the Veteran's assertions that he has sinusitis.  He is competent to describe readily observable symptoms associated with sinusitis. Jandreau, 492 F.3d at 1377.  However, determining whether his symptoms are clinically attributable to rhinitis or sinusitis is a more complex medical issue, of the type the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony in this regard is therefore not competent.  To the extent it is competent, the Board finds the probative value of the reasoned opinion of the physician, based on his examination findings,  to be of greater probative weight than the Veteran's more general lay assertions. 

The Board has also considered the October 1995 and October 2000 medical reports indicating sinusitis. The reporting clinicians do not include a longitudinal review of the Veteran's history, identify a diagnostic testing report confirming sinusitis or include any comments suggestive of nasal symptoms that could not be attributed to rhinitis.  In fact, both of these medical records indicate a simultaneous diagnosis of sinusitis and rhinitis.  The Board finds these medical records to be of less probative weight than the above discussed September 2016 opinion of the VA physician, which did not contain these deficiencies and did contain a reasoned opinion based on examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In sum, the Veteran has nasal and congestive symptoms associated with reported in-service periods of illness.  He is service-connected for allergic rhinitis to account for these symptoms.  The most probative evidence weighs against any symptoms attributable to a sinus disorder that is independent of service-connected rhinitis.  Accordingly, service connection for sinusitis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Lung Disorder

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110 ; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the absence of proof of a current disability due to disease or injury, entitlement to service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  See also 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

The Veteran was afforded a VA examination in September 2016.  Following a thorough physical examination of the Veteran, the examiner explained that the Veteran does not meet diagnostic criteria for a lung disorder. The examiner acknowledged in-service treatment in November 1971 for pneumonia and a chest x-ray conducted in the same month with findings of calcified densities in the right lower lung field.  The examiner noted the current symptoms of intermittent cough, but specifically stated calcified granuloma, as found in the 1971 chest x-ray, does not cause a cough.  Furthermore, the examiner stated there is no evidence that the Veteran has residual lung disease related to pneumonia while stationed in the tropics, as described at the May 2016 Board hearing.  The examiner noted the Veteran's 12-year history of smoking from 1963 to 1975.  The examiner concluded the Veteran does not have any lung disease or lung disorder at the present time.  The Board considers the examiner's statements regarding the nature of any present lung disability -including his declination to diagnose the Veteran with a lung disorder- probative as the examiner offered a full explanation based on the Veteran's statements and his examination to support his conclusion. See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).

The Board acknowledges that the Veteran is competent to relay his symptoms and any diagnosis rendered with respect to his lungs.  Jandreau, 492 F.3d at 1377.  In this case, however, the Veteran has not relayed any diagnosis rendered.  

Thus, in conclusion, there is no evidence of any current lung disability.  The Veteran has not stated that he has been diagnosed with an on-going lung disability. In that regard, after a thorough examination of the Veteran, the September 2016 VA examiner explained that the Veteran does not have a diagnosable lung disability. There is no contrary evidence indicating that the Veteran has a current lung disability or that he has had such a disability during the pendency of the claim or for many years prior to filing the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Board notes that there is no doubt that the Veteran experienced pneumonia in service.  However, as discussed above, in order for service connection to be awarded, a current disability must be shown.

The Board has also considered that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application or statements, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has considered whether there is evidence indicating that the Veteran has a disability similar or related to a lung disability, and in so doing notes that "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The above evidence reflects that there is no impairment of the lungs that is due to a disease or injury.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must establish that he has disability due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  As there is no lung disability due to disease or injury, it follows that there is no lung disability due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not met the current disability requirement with regard to his claim for entitlement to service connection for a lung disability. The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Veteran has not met his burden with regard to an essential element of his claim, the claim must be denied.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a lung disorder, to include right lung with granulomatous disease, is denied.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  Specifically, the Veteran asserts that he has a hearing loss disability as a result of noise exposure sustained in active service.  The Veteran has reported at his May 2016 Board hearing that he started experiencing symptoms of hearing loss since leaving service that has continued to increase in severity. 

In June 2016, the Board remanded the hearing loss claim to obtain a VA examination to determine the nature and etiology of the Veteran's hearing loss.  At a September 2016 VA examination, audiological testing revealed that the Veteran did have a bilateral hearing loss disability for VA compensation purposes.  The examiner diagnosed a bilateral hearing loss disability. After examination, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to his active service. The examiner based the opinion on the lack of evidence in the claims file of hearing loss during active service and the absence of any hearing loss noted in his separation examination.

Considering the Veteran's contentions, the Board finds the September 2016 VA opinion to be inadequate.  Specifically, the absence of hearing loss for VA purposes at separation is not sufficient to support a negative opinion.  38 C.F.R. § 3.303(d) (2016); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Also, the examiner did not account for the fact that the Veteran has denied significant post-service noise exposure without hearing protection.  As the opinion is inadequate, it cannot serve as the basis of a denial of service connection.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the September 2016 opinion is inadequate for the purposes of the claim on appeal, a remand is warranted to obtain adequate nexus opinion.

Accordingly, the claim for service connection for bilateral hearing loss is REMANDED for the following action:

1.  The claims folder should be referred back to the VA audiologist who provided the September 2016 VA opinion concerning the Veteran's claim for service connection for  hearing loss.  If the audiologist is unavailable, the opinion should be requested from a different audiologist.  The VA audiologist should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the audiologist for review in connection with the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the VA audiologist.

The VA audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss had its onset during military service, within a year following service, or is otherwise related to service. 

The VA audiologist should also address the Veteran's lay testimony regarding his hearing acuity symptomatology since service, specifically, that he has experienced a gradual severity of hearing loss symptoms since leaving service.

The VA audiologist must provide a rationale for the opinion given.  The VA audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


